DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
2.	Claims 9-10 and 12-18 are allowable over the references of record for at least the following reasons:
	Claim 9:  wherein at least one of the selected nanoparticles has the property of high heat capacity relative to the selected dispersion medium and wherein another of the selected nanoparticles has the property of high heat conductivity relative to the selected dispersion medium, such that the nanofluid coolant is a ternary system that includes two different types of nanoparticles that contribute two different properties to the nanofluid.
	Claim 18:  at least two different types of nanoparticles contained within the coolant dispersion medium with one of the selected nanoparticles having the property of high heat capacity relative to the dispersion medium and wherein another of the selected nanoparticles having the property of high heat conductivity relative to the dispersion medium, such that the coolant is a ternary system that includes two different types of nanoparticles that contribute two different properties to the nanofluid.  
	The closest prior art is the Chakraborty reference.  The Chakraborty reference fails to disclose all of the features of the amended independent claims.  Furthermore, there is no suggestion or teaching in any of the located prior art wherein at least one of the selected nanoparticles has the property of high heat capacity relative to the selected dispersion medium and wherein another of the selected nanoparticles has the property of high heat conductivity relative to the selected dispersion medium, such that the nanofluid coolant is a ternary system that includes two different types of nanoparticles that contribute two different properties to the nanofluid.  Accordingly, there is allowable subject matter.  
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747